This was an application by the receiver of an insolvent Company for leave to re-insure the risks of the corporation; for leave to compromise claims against it; and for- leave to pay the officers of the company their salaries, in full. The Chancellor decided that the officers of the institution were not entitled to any preference, in payment, over other creditors; but he directed the receiver to allow them only the amounts due to them up to the time of his appointment, as debts to be paid rateably with other creditors.
The order also allowed the receiver to compromise doubtful claims against the company, by the allowance of so much thereof as he may deem just and equitable; and to submit any such claim to arbitration, as provided for in the statute. Receiver also allowed to compromise with debtors of the corporation who are unable to pay in full, upon the receipt of a part of the amount.
So much of the application as asks for leave to re-insure the risks of the company, denied.